internal_revenue_service department of the treasury index number ulll washington dc person to contact telephone number refer reply to cc dom p si ate plr-118031-98 mar legend taxpayer x district state city company bank multiple states bu l u l u l u l u t u company o i o l o i o t o dear this letter responds to your authorized representative's letter dated a and subsequent correspondence on behalf of taxpayer requesting a ruling that a proposed corporate restructuring involving taxpayer more fully described in the facts below will not result in taxpayer having to recapture low-income_housing tax_credits tax_credits under sec_42 of the internal_revenue_code the internal_revenue_service district_office that will have examination jurisdiction over all returns filed by taxpayer company bank company and the i partnerships is the x district the relevant facts as represented in your submission are set forth below facts taxpayer is a registered bank_holding_company which was incorporated under the laws of state consolidated total assets of dollar_figured in b taxpayer is headquartered in city and as of c had company is a wholly-owned subsidiary of taxpayer which acts as an intermediate bank_holding_company company is the owner of bank bank is engaged in the commercial banking business in over e banking focations in multiple states bank provides to its business customers checking and time deposit accounts cash management services various types of lending and credit services and corporate and other trust services bank provides to its individual customers checking accounts money market investment and other money market checking accounts personal loan management accounts passbook savings accounts other time deposit savings programs loans including business personal automobile mortgage home improvement and educational loans brokerage services investment services and a variety of trust services and also offers credit card services company is currently a wholly-owned subsidiary of taxpayer and is engaged in the business of providing equity_capital to developers of affordable housing projects which are eligible for tax_credits obtains federal_income_tax benefits derived from the tax_credits and operating losses company is a limited_partner in i limited_partnerships and owns at least a j interest in the profits and losses and credits in these partnerships the names addresses and taxpayer identification numbers of the i limited_partnerships are listed in attachment a and are incorporated by reference into this ruling in return for providing equity_capital company other direct or indirect subsidiaries of taxpayer are in the business of a mortgage banking servicing company a credit_life_company an insurance agency an investment services company and various trust companies taxpayer proposes to rearrange its corporate structure corporate restructuring in the following manner taxpayer will transfer all the outstanding capital stock of company to company company will transfer all the outstanding capital stock of company to bank its wholly-owned subsidiary bank will organize a domestic limited_liability_company llc of which bank will be the sole member lob bank will cause company its then wholly-owned subsidiary to be merged into llc so that the assets of company will become the assets of llc which as a single member domestic limited_liability_company will be disregarded as a separate_entity for federal_income_tax purposes as a result of the foregoing events the assets of company will for federal_income_tax purposes be deemed to be owned directly by bank the principal business_purpose of the corporate restructuring is to make it possible for bank to utilize a tax_benefit derived from operating losses generated by company for state_income_tax purposes the corporate restructuring will not have any substantive effect on the federal_income_tax filing obligations or liability of the affiliated_group_of_corporations consisting of taxpayer and its direct and indirect subsidiaries in connection with the corporate restructuring taxpayer specifically represents that taxpayer is a registered bank_holding_company taxpayer is the parent of an affiliated_group_of_corporations which include sec_2 company bank and company the foregoing affiliated_group files a consolidated federal_income_tax return company holding_company is a wholly-owned subsidiary of taxpayer which acts as a bank bank is a wholly-owned subsidiary of company which is engaged in the commercial banking business in the f region of the united_states company is a wholly-owned subsidiary of taxpayer which provides equity capital to developers of affordable housing projects eligible for tax_credits between g and h company acquired limited_partnership interests in i partnerships each of which has fewer than partners taxpayer and bank have no intention of disposing of bank's interests in llc or the i partnerships during the compliance_period under sec_42 bank intends to hold the interests in the partnerships for the same purposes that company is holding them -5- taxpayer has owned of the stock of company at all times since the organization of company all the assets of company will be transferred to the llc pursuant to the proposed merger the basis of the interests in the j partnerships in the hands of bank will be determined in whole or in part by reference to the basis of the interests in the hands of company pursuant to sec_334 neither bank nor llc will file an election to cause llc to be treated as an entity separate from bank for federal_income_tax purposes taxpayer company bank and company are not entities described in sec_593 ruling requested taxpayer requests the service to rule that none of the low-income_housing tax_credits with respect to the i partnerships claimed by company and reported on the consolidated tax_return of taxpayer will be subject_to recapture under sec_42 of the code as a result of its proposed corporate restructuring law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period in general under sec_42 the under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 generally under sec_42 any disposition by a taxpayer of a building or an interest therein upon which credits were claimed during the compliance_period is a recapture_event under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under sec_42 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc - recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are a number of exceptions to the general_rule concerning the recapture of itc property for example sec_1_47-6 of the income_tax regulations provides a de miminis rule that permits a partner to dispose_of up to percent of its proportionate interest in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies ‘rev rul 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for any disposition s by a partner of its interest in a low- -7- income building held through certain partnerships eg small partnerships with less than partners as described in sec_42 until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership also sec_1_47-3 of the regulations reflected now in part in sec_50 provides an exception to itc recapture in the case of a mere change in form of conducting a trade_or_business sec_1_1502-3 of the regulations provides generally that during a consolidated_return_year a transfer of sec_38 property which includes itc property from one member_of_an_affiliated_group to another member of the group during a consolidated_return_year is not treated as a disposition within the meaning of former sec_47 this exception applies even if the member transfers its total interest in the sec_38 property to the other member of the group revrul_75_245 1975_1_cb_6 involves the sale of a corporate partner's partnership_interest to a member of the corporate partner's affiliated_group during a consolidated_return_year the revenue_ruling relies on sec_1_1502-3 of the regulations in finding an exception to the recapture provisions of former sec_47 the revenue_ruling concludes that sec_1_1502-3 was intended to prevent recapture for transfers of sec_38 property between members of an affiliated_group and that no recapture occurred under the circumstances sec_301_7701-1 through of the regulations provide that certain organizations including entities organized under the limited_liability_company act of a state that have a single owner may elect to be recognized as separate entities or disregarded as entities separate from their owners for federal_income_tax purposes if such an entity is wholly-owned by a corporation and the entity does not elect to be treated as an entity separate from its owner its assets and activities are treated as the assets and activities of a division of the corporate owner sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a partnership shail be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits in the present case the taxpayer represents that taxpayer company bank and company are members of an affiliated_group that file a consolidated federal_income_tax return taxpayer intends to transfer all of its outstanding capital stock of company to company with a subsequent transfer by company of all the outstanding capital stock of company to bank bank will organize and be the sole member of an llc neither bank nor llc will file an election under sec_301_7701-3 of the regulations to cause llc to be treated as an entity separate from bank for federal_income_tax purposes bank will then cause company its then wholly-owned 9r subsidiary to be merged into llc taxpayer further represents that the merger of company into llc will result in the assets of company becoming the assets of llc and a complete_liquidation of company into bank under sec_332 also because company 2's interests in each of the i partnerships exceed sec_50 of the capital and profits of each partnership the merger of company into the llc which is treated as a sec_332 liquidation of company and the resulting transfer to llc of all of company 2's limited_partner interests in the i partnerships will result in a technical_termination of these small partnerships under sec_708 in the instant case llc is not a member of the affiliated_group because it is disregarded for federal_income_tax purposes as an entity separate from its owner bank the assets of llc however including its interests in the i partnerships following the merger of company into llc are for that same reason treated for federal_income_tax purposes as being owned by bank which is a member of the consolidated_group llc’s partnership interests in the partnerships which continues to hold the sec_42 property are therefore treated as having been transferred from one member of the group company to another member of the same group bank based on the analogous recapture provision under former sec_47 and the analogous application of sec_1_1502-3 f i of the regulations which is intended to prevent recapture of itcs for transfers of sec_38 property between members of an affiliated_group the proposed transfer of company 2's interests in the i partnerships and underlying sec_42 property held by the partnerships to bank through the merger of company into llc will not be treated as a disposition of sec_42 property resulting in recapture of sec_42 credits under sec_42 furthermore under sec_1_708-1 of the regulations the terminated partnerships are treated as contributing their assets to new partnerships in exchange for partnership interests which are then distributed to the continuing partner and the new partner bank in liquidation of the terminated partnerships based upon the analogous application of sec_1_47-3 the deemed contribution of the sec_42 property to the new partnerships under sec_1_708-1 will not be treated as a disposition of sec_42 property resulting in recapture of sec_42 credits under sec_42 accordingly based solely on the taxpayer's representations of fact and relevant law as set forth above we conclude that none of the tax_credits with respect to the j partnerships claimed by company and reported on the consolidated tax_return of taxpayer will be subject_to recapture under sec_42 as a result of the corporate restructuring we express no opinion on whether bank or any other member of the -9- consolidated_group qualifies for the low-income_housing_credit under sec_42 or whether any other requirement of sec_42 is met also no opinion is expressed or implied regarding the application of sec_1_708-1 of the regulations to the technical_termination of a large_partnership to which sec_42 applies further this ruling does not protect bank or if applicable any member of the affiliated_group from liability for the amount of any_tax credits claimed by company or the group through company 2's interest in the i partnerships from a determination of recapture under sec_42 that may result from a disposition or noncompliance event occurring after the corporate restructuring in accordance with the power_of_attorney we are sending a copy of this letter_ruling to the company's authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy -10- attachment a
